 


109 HR 5077 IH: Numismatic Rarities Certainty Act of 2006
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5077 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Lucas introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend title 31, United States Code, to provide a clear line of demarcation with regard to private ownership of any coin, medal, or numismatic item made or issued by the United States Government before January 1, 1933, that is not in the possession of the United States Government, to establish certain guidelines and requirements with respect to the inventory, preservation, public display, and disposition of certain United States coins, medals, and numismatic items that were struck or made after December 31, 1932, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Numismatic Rarities Certainty Act of 2006. 
2.Disposition of certain United States coins 
(a)In generalSubchapter II of chapter 51, United States Code, is amended by adding at the end the following new section: 
 
5123.Inventory and disposition of certain United States coins, medals, and numismatic items 
(a)Coins, medals, and numismatic items made before 1933Any coin, medal, or numismatic item made or issued by the United States Government before January 1, 1933, that, as of the date of the enactment of the Numismatic Rarities Certainty Act of 2006, is not in the possession of the United States Government shall not be considered to be property of the United States, unless the coin, medal, or numismatic item is reacquired by the United States Government for value given in a sale or exchange.  
(b)Coins, medals, and numismatic items made after 1932 
(1)In generalIn the case of any coin, medal, or numismatic item that— 
(A)was struck or made by the United States Government after December 31, 1932; 
(B)was never issued by the United States Government; and 
(C)comes into the possession of the United States Government, the coin, medal, or numismatic item shall be transferred to the Secretary of the Treasury, if not already in the Secretary’s possession, and the Secretary shall take the appropriate action required with respect to such coin, medal, or numismatic item under paragraph (2). 
(2)Disposition of coins, medals, or numismatic items 
(A)Determination of available itemsUpon taking possession of any coin, medal, or numismatic item under paragraph (1), the Secretary of the Treasury shall make a determination of the number and condition of the coins, medals, or numismatic items of the same denomination, quality, type, and year of production as the coin, medal, or numismatic item referred to in such paragraph, taking into account the most recent inventory conducted in accordance with subsection (c). 
(B)Historic preservation and public displayThe Secretary shall ensure that an appropriate number of any coin, medal, or numismatic item of the same denomination, quality, type, and year of production that are or come into the Secretary’s possession— 
(i)are retained for historical purposes; and 
(ii)are made available for public viewing at such times and places as the Secretary, in the sole discretion of the Secretary, determines to be appropriate. 
(C)Sale of excess at public auction 
(i)In generalIf the Secretary determines that the number of any coins, medals, or numismatic items of the same denomination, quality, type, and year of production that are in the Secretary’s possession exceeds the number that are appropriate for historic preservation and public display under subparagraph (B), the Secretary may dispose of such excess, or such portion of the excess as the Secretary determines to be appropriate, at public auction. 
(ii)ProceedsThe proceeds from any auction conducted by the Secretary under clause (i) shall be deposited in an endowment fund for the National Numismatic Collection at the Smithsonian Institution. 
(iii)Rule of constructionNo provision of this section may be construed as authorizing the United States Mint to establish a national museum of money or any other museum. 
(D)StandardsIn making any determination with regard to any public auction of coins, medals, or numismatic items under subparagraph (C)(i), the following standards shall be taken into account by the Secretary: 
(i)Maximum return to the Government. 
(ii)Interest of the numismatic community in the sale and in the items to be offered for sale. 
(iii)Interest of the general public in the items to be offered for sale. 
(E)Destruction of unsold excessAny coins, medals, or numismatic items that— 
(i)were determined by the Secretary, under subparagraph (C)(i) to be in excess of the number of such coins, medals, or numismatic items that are appropriate for historic preservation and public display under subparagraph (B); and 
(ii)remain unsold following an auction under such subparagraph, or were withheld from such auction by the Secretary in accordance with subparagraph (C)(i),may be treated as obsolete and disposed of in the manner provided in section 5120. 
(c)Inventory 
(1)In generalBy January 1, 2007, and every 5 years thereafter, the Secretary of the Treasury shall conduct and compile an inventory of all coins, medals, or numismatic items that are in the possession of the United States Government or that are on loan to, or were at any time presented to or retained by, any person or entity (other than in accordance with a specific requirement of an Act of Congress) regardless of when such coin, medal, or numismatic item was struck or made. 
(2)Report on inventoryThe Secretary of the Treasury shall submit the inventory together with a report containing any findings, recommendations, or conclusions of the Secretary with respect to the inventory to the President and the Congress before January 31, 2007, and every 5 years thereafter. 
(d)DefinitionFor purposes of this section, the term numismatic item has the same meaning as in section 5134(a)(3) (which includes dies, test pieces, and other products relating to such items). . 
(b)Clerical amendmentThe table of sections for chapter 51, United States Code, is amended by inserting after the item relating to section 5122 the following new item: 
 
 
5123. Inventory and disposition of certain United States coins, medals, and numismatic items.. 
 
